FILED
                                                           SEPTEMBER 19, 2019
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III


   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION THREE

STATE OF WASHINGTON,                            )
                                                )          No.     35567-5-III
                      Respondent,               )
                                                )
       v.                                       )          ORDER WITHDRAWING
                                                )          OPINION
JEREMY JOSEPH ALVAREZ,                          )
                                                )
                      Appellant.                )


       THE COURT on its own motion finds that the opinion filed September 17, 2019, should

be withdrawn.

       THEREFORE, IT IS ORDERED, the opinion filed September 17, 2019, is hereby

withdrawn and a new opinion shall be filed hereafter.

       FOR THE COURT:


                                                _______________________________________
                                                Lawrence-Berrey, C.J.
                                                Chief Judge